Citation Nr: 1701782	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 and from September 1990 to May 1991, including service in Vietnam from October 1965 to February 1967 and in Southwest Asia from November 1991 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's request for a videoconference hearing before the Board, a review of the record reflects that he was scheduled for a videoconference hearing in March 2016; however, in February 2016, the RO notified the Veteran that his requested hearing was cancelled, without further explanation.  Moreover, the Veteran has not requested that his hearing request be withdrawn at any time during the pendency of the appeal.  Therefore, to ensure full compliance with due process requirements, the Veteran must be afforded his requested videoconference hearing before the Board at the earliest opportunity.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.700, 20.904(a)(3) (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, to be held at the local RO at the next earliest available opportunity.  Notify the Veteran and his representative of the date, time, and location of the Board hearing, in accordance with 38 C.F.R. § 20.704 (2016) and associate the notice letter with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




